Citation Nr: 1822181	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to an increased evaluation in excess of 20 percent for fracture of neck C5 compression (neck disability).

3.  Entitlement to an initial increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1977 and from May 1978 to August 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2010, January 2014 and July 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Bilateral Knee

The Veteran has not been afforded a VA examination with respect to the claimed bilateral knee condition.  Here, the claims file includes post service treatment records documenting the Veteran's diagnosis of arthritis of the knees and complaints of pain and treatment for his knees.  See Medical Treatment Records - Government Facility received June 3, 2010.  Additionally, private medical records indicate the Veteran's reports that he has been suffering from bilateral knee pain since service, caused after he slipped and fell down a 15 foot pole during service.  See Medical Treatment Records -Non-Government Facility received July 12, 2013 at 43.  The service treatment records are silent as to any such fall and, at the time of the Veteran's discharge examination, he denied having or ever having had a trick or locked knee.  

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the alleges he injured his knee during active duty and no VA examination has been conducted.  

Thus, the Board finds a remand is necessary to afford the Veteran a VA examination to determine the etiology of his bilateral knee condition.


Neck Disability and PTSD

The record also reflects that the Veteran last underwent VA examinations for his fractured neck disability and PTSD in June 2017.  At the October 2017 Board hearing, the undersigned VLJ asked the Veteran as of that date did the Veteran think that his PTSD symptoms have gotten worse.  The Veteran answered in the affirmative.  Additionally, the Veteran also testified that his neck disability has also worsened.

As the Veteran indicates that his symptoms have worsened since his last exams and there is no recent VA examination of record, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  VA's General Counsel has also indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

TDIU

The Veteran's TDIU claim is inextricably intertwined with the other claims on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include updated treatment records related to the claimed disabilities.  If any of the requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of his bilateral knee condition.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral knee condition had its onset in service or is otherwise related to his service.

In rendering an opinion, the VA examiner should specifically consider the Veteran's statements that his bilateral knee condition is related to a fall he sustained after he slipped down a 15 foot pole during service.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A full rationale for any opinions expressed is required.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for an examination to determine the severity of his service-connected neck disability using the most recent DBQ form.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner should conduct range of motion testing (expressed in degrees) of the neck on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  Correia, 28 Vet. App. at 168-70.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the neck.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the neck due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has ankylosis of the spine; and, if so, the extent of any such ankylosis.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for an examination to determine the severity of his service-connected PTSD.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner should describe the effects of the disability upon the Veteran's ordinary activities, if any.  Moreover, the examiner should discuss the impact the Veteran's PTSD has on his ability to perform the mental acts necessary for employment.  The examiner should refrain on commenting on whether the Veteran is employable.

A comprehensive rationale for any opinion offered should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




